Name: Council Regulation (EEC) No 1905/83 of 11 July 1983 amending Regulation (EEC) No 2766/75 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 7 . 83 Official Journal of the European Communities No L 190/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1905/83 of 11 July 1983 amending Regulation (EEC) No 2766/75 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 12 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 12 of Regulation (EEC) No 2759/75 provides that sluice-gate prices are to be fixed only for certain of the products other than pig carcases referred to in Article 1 of that Regulation ; whereas the list of these products was established by Regulation (EEC) No 2766/75 (3), as last amended by Regulation (EEC) No 21 9/83 0 ; Whereas Article 13 of Regulation (EEC) No 2759/75 set up a system of 'pilot products and derived products' for the products covered by that Regulation but not included on the abovementioned list ; whereas the practical application of this system has nonetheless given rise to a number of problems ; Whereas the degree of stability in the market prices of certain products hitherto subject to the system of pilot and derived products has proved to be greater than originally expected ; whereas this stability means that they can be included on the list of products for which sluice-gate prices are fixed, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2766/75 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1983 . For the Council The President C. SIMITIS (') OJ No L 282 , 1.11 . 1975 , p. 1 . ( 2) OJ No L M)7 , IS . 11 . 1980 , p. 5 . (') OJ No L 282, 1 . 11 . 1975 , p. 25 . ( 4 OJ No L 27 , 29 . 1 . 1983 , p. 1 . No L 190/2 Official Journal of the European Communities 14. 7. 83 ANNEX 'ANNEX List of the products referred to in Article 12 (3) of Regulation (EEC) No 2759/75 for which sluice-gate prices are to be fixed CCT heading No Description 01.03 Live swine : A. Domestic species : II . Other : a) Sows having farrowed at least once, of a weight of not less than 160 kg b) Other 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 2. Legs and parts thereof 3 . Fore-ends or shoulders ; parts thereof 4. Loins and parts thereof 5 . Bellies and parts thereof 6 . Other : aa) Boned or boneless 02.05 Pig fat, free of lean meat, and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : A. Subcutaneous pig fat : I. Fresh, chilled, frozen, salted or in brine II . Dried or smoked 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : a) Salted or in brine : 1 . Bacon sides or spencers 2. Three-quarter sides or middles 3 . Hams and parts thereof 4. Fore-ends or shoulders ; parts thereof 5 . Loins and parts thereof 6 . Bellies and parts thereof 7. Other : aa) Boned or boneless b) Dried or smoked : 1 . Hams and parts thereof 2 . Fore-ends or shoulders ; parts thereof 3 . Loins and parts thereof 4 . Bellies and parts thereof 5 . Other : aa) Boned or boneless 14. 7. 83 Official Journal of the European Communities No L 190/3 CCT heading No Description 15.01 Lard, other pig fat and poultry fat, rendered or solvent extracted : A. Lard and other pig fat : II . Other 16.01 Sausages and the like, of meat, meat offal or animal blood : B. Other : I. Sausages, dry or for spreading, uncooked 16.02 Other prepared or preserved meat or meat offal : B. Other : III . Other : a) Containing meat or offal of domestic swine : 2 . Other, containing by weight : aa) 80 % or more of meat or offal, of any kind, including fats of any kind or origin : 1 1 . Hams or loins (excluding collars) ; parts thereof 22. Collars or shoulders ; parts thereof